Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2-3, 5, 7 and 9, 19 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Lee (Pub. No.: US 2017/0263880).

    PNG
    media_image1.png
    571
    777
    media_image1.png
    Greyscale

Claim 1, Lee, FIG. 1 teaches an array substrate, comprising: 
a base substrate (SUB); 
a display region (A), formed on the base substrate; and 
a non-display region (B), formed on the base substrate around the display region, wherein the non-display region comprises a detection line (CD/CDpa/CDpb, ¶ [0053]) that is provided on the base substrate, and 
a surface of the detection line away from the base substrate is in a first undulating shape [FUS] in a width direction ([undulatingS], FIG. 9 [as shown above]) perpendicular to an extending direction [ED] of the detection line.
Claim 2, Lee, FIG. 1 teaches the array substrate according to claim 1, wherein the non-display region (B) further comprises an adjustment layer (IL2/AL/IL3/IL4), and the display region (A) comprises an active layer (AL); 
the adjustment layer is provided on the base substrate, and the adjustment layer is in a same layer as the active layer (AL) in the display region; the detection line (CD/CDpa/CDpb) is provided on the adjustment layer; 
a surface of the adjustment layer (IL2/AL/IL3/IL4 in area B) away from the base substrate (SUB) is in a second undulating shape [SUSofA] in the width direction (vertical) perpendicular to the extending direction (horizontal) of the detection line (CD), and 
the surface of the detection line (CD) away [FUS] from the base substrate (SUB) and a surface of the detection line close [SUSofA] to the base substrate (SUB) are both in the first undulating shapes [FUS].
Claim 3, Lee, FIG. 1 teaches the array substrate according to claim 2, wherein the non-display region (B) further comprises a first buffer layer (IL1 on the far left located in the region B), and the display region (A) further comprises a second buffer layer (IL1 on the far right located in the region A); 
the first buffer layer (IL1 on the far left located in the region B) is provided between the adjustment layer (IL2/AL/IL3/IL4) and the base substrate (SUB), and 
the first buffer layer (IL1 on the far right located in the region A) is in a same layer as the second buffer layer in the display region (IL1 on the far right located in the region A).
Claim 5, Lee, FIG. 1 teaches the array substrate according to claim 1, wherein the display region (A) comprises a pixel electrode (E1/DE/(drain doping region), [0044]), and the detection line is in a same layer as the pixel electrode layer in the display region.
Claim 7, Lee, FIG. 1 teaches the array substrate according to claim 1, wherein the undulating shape is a wave shape (CD/CDpa/CDpb).
Claim 9, Lee, FIG. 1 teaches a display device, comprising the array substrate according to claim 1 (Abstract).
Claim 19, Lee, FIG. 1 teaches the array substrate according to claim 2, wherein the display region comprises a pixel electrode (the doping region of the drain region/DE), and the detection line (IL2+CD) is in a same layer as the pixel electrode layer in the display region (A).
Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (Pub. No.: US 20210175463).
Claim 1, Zhou, FIGS. 2, 5-6 teaches an array substrate, comprising: 
a base substrate (1); 
a display region (DA), formed on the base substrate; and 
a non-display region (PA), formed on the base substrate around the display region (DA), 
wherein the non-display region comprises a detection line (4, note that “the first conductive line layer 4 can be used to detect occurrence of crack in the sealant layer 3”, FIGS. 2, 5-6, ¶ [0040]) that is provided on the base substrate, and 
a surface of the detection line away from the base substrate is in a first undulating shape (triangular/wave shape, FIGS. 5-6) in a width direction (vertical) perpendicular to an extending direction (horizontal) of the detection line (4).
Claim 7, Lee, FIG. 1 teaches the array substrate according to claim 1, wherein the undulating shape is a wave shape (4, FIGS. 5-6).
Claim 9, Lee, FIG. 1 teaches a display device, comprising the array substrate according to claim 1 (display panel, ¶ [0041]).
Claim(s) 1, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pub. No.: US 2019/0245028) (hereinafter `028).
Claim 1, `028, FIG. 6 teaches an array substrate, comprising: 
a base substrate (BL); 
a display region (DP-DA), formed on the base substrate; and 
a non-display region (DP-NDA), formed on the base substrate around the display region (DP-DA), 
wherein the non-display region comprises a detection line (CDL2, FIGS. 6-7, ¶ [0093]) that is provided on the base substrate, and 
a surface of the detection line away from the base substrate (BL) is in a first undulating shape (CDL2, FIGS. 6-7) in a width direction (vertical) perpendicular to an extending direction (horizontal) of the detection line (CDL2).
Claim 5, Lee, FIG. 1 teaches the array substrate according to claim 1, wherein the display region (DP-DA) comprises a pixel electrode (PX/CH4), and the detection line (CDL2) is in a same layer (10) as the pixel electrode layer in the display region.
Claim 7, `028, FIGS. 6-7 teaches the array substrate according to claim 1, wherein the undulating shape is a wave shape (CDL2).
Claim 9, `028, FIG. 6 teaches a display device, comprising the array substrate according to claim 1 (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Re Claim 8, Lee differs from the invention by not showing wherein the detection line is made of metal molybdenum. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because molybdenum is one of among materials for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“…As shown in Figs. 1, 6, 8 and 9 of Lee, Lee discloses in its specification (referring to, for example, paragraph [0051]) the crack detection line CD includes a plurality of stepped wiring units CDp and the plurality of stepped wiring units CDp of Lee are repeatedly positioned in the extension direction of the crack detection line CD. This feature recited in Lee shows that the crack detection line CD is undulating in the extension direction of the crack detection line CD. However, the undulating shape of the surface of the detection line in the amended claim 1 is undulating in the width direction perpendicular to the extension direction of the detection line. Thus, the detection line of the amended claim 1 is different from the crack detection line CD of Lee…”, pages 6-7.


    PNG
    media_image1.png
    571
    777
    media_image1.png
    Greyscale

The Examiner respectfully submits that Lee, FIG. 1 still reads on:
a surface of the detection line away from the base substrate is in a first undulating shape [FUS] in a width direction ([undulatingS], FIG. 9 [as shown above]) perpendicular to an extending direction [ED] of the detection line.
Furthermore, claim 1 is subjected to a new ground of rejection under Zhou and `028 and the restriction issues had been addressed in the previous office action.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894